 64307 NLRB No. 9DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The judge found, inter alia, that the Respondent Union violatedSec. 8(b)(1)(A) and (2) of the Act by causing the Respondent Em-
ployer to deny employee Billy Holman continued employment unless
he secured reinstatement to good-standing union membership. We
agree. The Union excepts, contending that it never ``requested or in-
structed'' that the Employer terminate or otherwise discriminate
against Holman for his failure to pay dues or maintain his good-
standing membership, and therefore, it never ``caused'' the Em-
ployer to violate the Act. We find no merit in this exception. In ad-
dition to the case law cited by the judge in support of his finding,
we also rely on Food & Commercial Workers Local 454 (CentralSoya), 245 NLRB 1295 (1979).In its exceptions, the Respondent Union also contends that thejudge erred by including the standard Board reinstatement language
in his recommended Order because, according to the Union, Holman
had already been offered and had accepted reinstatement with the
Respondent Employer prior to the hearing. We find no merit in this
exception, as the question whether Holman had already been offered
and accepted reinstatement in these circumstances is best left to the
compliance stage of this proceeding.In the third paragraph of sec. II,A, of his decision, the judge inad-vertently stated that Holman applied to the Employer for employ-
ment in ``November 1969.'' We find he meant to state: ``November
1989.''Quality Mechanical, Inc. and Billy J. HolmanSheet Metal Workers International Association,Local 88, AFL±CIO and Billy J. Holman. Cases28±CA±10810 and 28±CB±3432April 10, 1992DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn December 11, 1991, Administrative Law JudgeGeorge Christensen issued the attached decision. The
Respondent Union filed exceptions and a supporting
brief, and the General Counsel filed an answering
brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Quality Mechanical, Inc.,
Las Vegas, Nevada, its officers, agents, successors, andassigns, and the Respondent, Sheet Metal WorkersInternational Association, Local 88, AFL±CIO, Las
Vegas, Nevada, its officers, agents, and representatives,
shall take the action set forth in the Order.Nancy S. Brandt, Esq. and Cornele A. Overstreet, Esq., forthe General Counsel.Jerry Smith, of Las Vegas, Nevada, for Respondent QualityMechanical, Inc.Patricia S. Waldeck, of Los Angeles, California, for Re-spondent Sheet Metal Workers Local 88.DECISIONSTATEMENTOFTHE
CASEGEORGECHRISTENSEN, Administrative Law Judge. OnJune 25, 1991, I conducted a hearing at Las Vegas, Nevada,
to try issues raised by a complaint issued on April 4, 1991,
based on charges filed by Billy J. Holman, an individual, on
March 14, 1991, against Quality Mechanical, Inc. (Employer)
and Sheet Metal Workers International Association, Local
88, AFL±CIO (Union).The complaint alleged the Employer and the Union vio-lated Section 8(a)(1) and (3) and Section 8(b)(1)(A) and (2)
of the National Labor Relations Act (Act) by the Union's
causing the Employer to deny Holman employment until and
unless Holman satisfied union requirements for Holman's
restoration to good standing union membership, despite the
absence of any union-security agreement between the Em-
ployer and the Union.The Employer and the Union conceded the Employer rec-ognized the Union as the exclusive collective-bargaining rep-
resentative of the Employer's sheet metal workers, that those
employees' hours and working conditions were covered by a
collective-bargaining agreement between the Employer and
the Union, and the agreement did not contain any provision
requiring the maintenance of good standing union member-
ship as a condition of employment, but the Union denied it
caused the Employer to deny Holman employment until and
unless Holman complied with the Union's requirements for
restoration to good standing membership and the Employer
denied it denied Holman employment until and unless he
complied with the Union's requirements for restoration to
good standing membership.The issues created by the foregoing are whether the Unionand the Employer took the actions just described and, if so,
whether they violated the Act.The General Counsel and the Union appeared by counsel;the Employer appeared by its general superintendent (Jerry
Smith); all were afforded full opportunity to adduce evi-
dence, examine and cross-examine witnesses, argue, and file
briefs. The General Counsel and the Union filed briefs. 65QUALITY MECHANICAL1While every apparent or nonapparent conflict in the evidence hasnot been specifically resolved below, my findings are based on my
examination of the entire record, my observation of the witnesses'
demeanor while testifying and my evaluation of the reliability of
their testimony; therefore any testimony in the record which is in-
consistent with my findings is discredited.2Jerry Smith, the Employer's general superintendent, testified atthat time Long was authorized to discipline employees, grant time
off, and effectively recommend the discharge of employees. I credit
that testimony and find when Long approached and spoke to Holman
he was a supervisor and agent of the Employer acting on its behalf
within the meaning of Sec. 2 of the Act.3Smith conceded the Union periodically informed the Employerwhen sheet metal workers employed by the Employer were delin-
quent in their dues and the Employer, on receiving that information,
instructed the delinquent to go to the union hall on paid time and
take care of the delinquency. That testimony is credited and I so
find.4The complaint alleged and the Employer and the Union concededat all pertinent times that Smith was a supervisor and agent of the
Employer acting on its behalf and Dodd was an agent of the Union
acting on its behalf within the meaning of Sec. 2 of the Act.5The Employer conceded and I find at that time Leyva was a su-pervisor and agent of the Employer acting on its behalf within the
meaning of Sec. 2 of the Act.6Smith and Dodd conceded it was standard practice for the Unionto inform the Employer when employees were delinquent in their
dues payment and for the Employer to send such employees, on paid
time, to remedy the delinquencies.7The Union conceded at that time Melton was an agent of theUnion acting on its behalf within the meaning of Sec. 2 of the Act.8Bill Brooks, the Union's business manager and an admitted agentof the Union, acting on its behalf within the meaning of Sec. 2 of
the Act, testified the Union levied a reinstatement fee equivalent to
dues for 1 month plus payment of dues for the current month to se-
cure reinstatement to union membership within the 30 days fol-
lowing nonpayment of dues for 2 consecutive months, and also re-
quiring the payment of initiation fee of $1200 following nonpayment
of dues for 5 consecutive months.9Referred to by the union agent as a ``re-initiation'' fee.Based on my review of the entire record, observation ofthe witnesses, perusal of the briefs and research, I enter the
followingFINDINGSOF
FACT1I. JURISDICTIONANDLABORORGANIZATION
The complaint alleged, the answers thereto admitted, andI find at all pertinent times the Employer was an employer
engaged in commerce in a business affecting commerce and
the Union was a labor organization within the meaning of
Section 2 of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. FactsAt all material times the Employer was a construction con-tractor installing heating, ventilating, and air conditioning
equipment; employed sheet metal workers; and through its
affiliation with the Southern Nevada Air Conditioning &
Sheet Metal Contractors Association (Association) was party
to an agreement with the Union covering the wages, hours,
and working conditions of its sheet metal workers.The agreement did not contain any provision requiring theEmployer's sheet metal workers to acquire or maintain good
standing union membership as a condition of employment
but did require the Employer secure new hires through refer-
ral or dispatch from and by the Union.Holman applied directly to the Employer for employmentas a sheet metal worker in November 1969; was referred by
the Employer to the Union to secure a union dispatch; went
to the union hall; joined the Union; the Union gave him a
dispatch to the Employer for hire as a sheet metal worker;
the employer placed him on the payroll and put him to work.At that time the Union's initiation fee was $1200 and itsdues were $43 per month. Holman paid the Union $109.50
and was credited on the Union's books for payment of De-
cember 1989 dues and $25 towards his $1200 initiation fee.
He made dues payments to the Union of $43 in February,
March, and April 1990, plus a payment of $1175 in April
1990, which was credited as payment of January, February,
and March 1990 dues, plus the balance of the initiation fee.He made no payments to the Union in May and on May 31,
1990, his union membership was suspended (suspension was
automatic on dues delinquency for 2 consecutive months). In
June 1990, he paid $86 to the Union, which was credited as
a ``reinstatement fee'' of $43 and payment of June 1990
dues. He paid $43 in July, which was credited as payment
of his July 1990 dues. He made no further payments to the
Union; was suspended from union membership on September
30, 1990, and dropped from membership on December 31,
1990 (members were dropped from membership after 5 con-
secutive months of dues delinquencies). On a member's drop
from membership, payment equal to the original initiation feewas required to secure reinstatement to good standing unionmembership.Following the suspension of Holman's union membershipon May 31, 1990, his foreman, Randy Long,2approachedhim at work, informed him he was delinquent in his union
dues and instructed him to go to the union hall and pay his
dues by noon (it was morning) or the Employer would have
to lay him off.3He complied, as noted, tendering $86 to theUnion in June and returning to work.The Union took no action concerning Holman's failure tomake any payments to the Union after July 31, 1990, until
February 20, 1991, when Union Office Manager Alice Dodd
telephoned Smith and informed him Holman was delinquent
in his union dues.4Smith relayed the message to RaymonLeyva, Holman's job foreman.5Leyva told Holman the Union called, said Holman was de-linquent in his dues, instructed Holman to go to the union
hall, straighten out his dues delinquency, and he could then
come back to work.6Holman went to the union hall andspoke to Union Secretary Deanna Melton.7Melton advisedHolman he would have to pay dues for the current month,
a similar amount as a reinstatement fee,8and execute a docu-ment authorizing the Employer to take periodic deductions
from his pay to cover his $1200 initiation fee,9in order tobe restored to good standing union membership. She also
furnished Holman with a document authorizing his with-
drawal from the bank holding vacation pay entitlements for
his currently payable vacation pay.When Holman left the union hall, Melton was under theimpression he was going to the bank to secure his vacation 66DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10Employer and union witnesses testified to the successful oper-ation of the system over preceding years.11Dodd testified she only notified Smith that Holman was delin-quent in his dues and the record fails to establish any understanding
between the Union and the Employer that the latter would withhold
employment until such delinquency was resolved to the Union's sat-
isfaction.12``If a nod or a wink or a code was used in place of the word`strike' there was just as much a strike called as if the word `strike'
had been used.'' U.S. v. Mine Workers, 77 F.Supp. 563, 566 (D.D.C.1948), affd. 177 F.2d 29 (D.C. Cir. 1949), cert. denied 338 U.S. 871
(1949).13Cf. M. W. Kellogg Constructors, 273 NLRB 1049, 1051 (1984).pay, return, and comply with the requirements she outlinedfor his reinstatement.Holman secured his vacation pay but did not return to theunion hall or to work, reluctant to pay a second initiation fee.
Smith telephoned Holman when Leyva informed him Hol-
man did not come back to work and asked Holman when he
was coming back to work. Holman told Smith that the Union
was demanding to restore his good standing union member-
ship and said he would try to get the matter resolved. Smith
told Holman to let him know when he was straightened out
with the Union and he would see about putting Holman back
to work.On February 22 (a Friday), Smith and Holman had a sec-ond conversation. Smith asked Holman if he was straight-
ened out with the Union yet. Holman replied he was not, but
would try to do so February 25 (the following Monday).
Smith repeated his request that Holman advise him when he
was straightened out with the Union and he would see about
putting Holman back to work.Smith and Holman communicated a third time on February25; Smith again asked Holman if he was straightened out
with the Union yet; Holman replied he hoped to do so that
day. Smith repeated his request that Holman contact him ifhe resolved his problem with the Union.Holman decided he was not going to comply with theUnion's conditions for reinstating him to good standing
membership and, on March 14, filed charges against the Em-
ployer and the Union, which resulted in this proceeding.B. ConclusionsSection 14(b) of the Act bars the negotiation and applica-tion of any agreement or contract between an employer and
a union conditioning the continued employment of that em-
ployer's workers on the acquisition and/or maintenance of
membership in that union within any state which has enacted
a statute prohibiting such an agreement. Nevada has such a
law, which explains why the agreement between the Associa-
tion and the Union does not contain any provision requiring
the Employer's workers to acquire or maintain membership
in the Union as a condition of their continued employment.The facts recited above establish the Employer and theUnion evolved a system which circumvents the intention of
Section 14(b) of the Act and the Nevada statute; i.e., a coop-
erative arrangement in which the Union notifies the Em-
ployer whenever one of its employees has failed to maintain
his good standing membership in the Union by failing to
timely pay dues required for the maintenance of good stand-
ing and the Employer instructs the delinquent employee to
go to the union hall and make arrangements satisfactory to
the Union for restoration to good standing, upon which he
may return to work without loss of pay for the time spent
to satisfy the Union's requirements for such restoration.
While that arrangement worked both to the Union's and the
Employer's satisfaction in most cases,10it ran into troublewhen Holman, reluctant to pay another $1200 fee, refused to
do so and filed the instant charges.The Union contends it cannot be held liable in this casebecause it was not established the Union asked the Employer
to deny Holman employment unless and until he satisfied theUnion's requirements for restoration to good standing mem-bership.11The General Counsel notes, however, the Board and re-viewing courts have long held a union may be held account-
able for results triggered by what on the surface appears an
innocent act which the union well knew would produce a de-
sired result12and it is reasonable to infer or conclude, as Ido, the Union well knew and expected the Employer, on re-
ceiving the information from the Union that Holman had
failed to maintain good standing membership in the Union,
as in the past would instruct Holman to go to the union hall
and satisfy the Union's requirements for reinstatement to
good standing, after which he could return to work.13I therefore conclude the Union, by Dodd's communication,however innocuous on its face, had a result anticipated and
expected of the Employer, i.e., an employer instruction to
Holman to leave his job during working hours, go to the
union hall and satisfy the Union's requirement for reinstate-
ment to good standing, after which he would be permitted
to return to work without loss of pay, with the obvious cor-
ollary he would not be permitted to return to work if he didnot satisfy the Union's requirements for restoration to good
standing union membership (substantiated by Leyva's in-
structions to Holman and by Smith's conditioning Holman's
return to work on his ``straightening out'' his ``problem''
with the Union).The recited facts support my conclusion the Employeraided, abetted, and enforced a requirement its sheet metal
workers maintain good standing union membership while in
its employ by conditioning Holman's continued employment
on his satisfaction of the Union's requirements for securing
reinstatement to good standing union membership.On the basis of the foregoing, I conclude the Union vio-lated Section 8(b)(1)(A) and (2) of the Act and the Employer
violated Section 8(a)(1) and (3) of the Act by the former
causing the latter to deny Holman continued employment
until and unless he satisfied the Union's requirements for re-
instatement to good standing union membership.CONCLUSIONSOF
LAW1. At all pertinent times, the Employer was an employerengaged in commerce in a business affecting commerce and
the Union was a labor organization within the meaning of
Section 2 of the Act.2. At pertinent times Long, Smith, and Leyva were super-visors and agents of the Employer acting on its behalf within
the meaning of the Act.3. At pertinent times Brooks, Dodd, and Melton wereagents of the Union acting on its behalf within the meaning
of the Act. 67QUALITY MECHANICAL14If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.15If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''4. The Employer violated Section 8(a)(1) and (3) of theAct by denying Holman continued employment until and un-
less he secured reinstatement to good standing union mem-
bership.5. The Union violated Section 8(b)(1)(A) and (2) of theAct by causing the Employer to deny Holman continued em-
ployment until and unless he secured reinstatement to good
standing union membership.6. The aforesaid unfair labor practices affected and affectcommerce within the meaning of the Act.THEREMEDYHaving found the Employer and the Union engaged in un-fair labor practices, I recommend they be directed to cease
and desist therefrom and to take affirmative action designed
to effectuate the purposes of the Act.Having found the Employer and the Union violated theAct by the Employer's denying Holman employment until
and unless he satisfied the Union's requirements for restora-
tion to good standing membership and the Union's causing
the Employer to so act, I recommend the Employer be di-
rected to offer Holman reinstatement to the job he held im-
mediately prior to such denial, with seniority and all other
rights, benefits, privileges, and practices under the agreement
between the Association and the Union restored, and Holman
be made whole, jointly and severally, by the Employer and
the Union, for any wage and benefit losses he suffered due
to the discrimination practiced against him, calculated in the
manner set out in F.W. Woolworth Co
., 90 NLRB 289(1950), with interest on the sum or sums due computed in
accordance with the formulae set out in New Horizons forthe Retarded, 283 NLRB 1173 (1987), and Isis PlumbingCo., 138 NLRB 716 (1962). In the event any sums are pay-able to funds established under the agreement, the amount
due plus any interest or penalties due shall be calculated in
the manner set out in Merryweather Optical Co., 240 NLRB1213 (1970). I also recommend the Union be ordered to ad-
vise the Employer and Holman, in writing, the Union has no
objection to Holman's employment, regardless of whether or
not he maintains good standing membership in the Union
and the Employer be directed, in writing, to advise Holman
it will employ him without regard to whether he maintains
good standing membership in the Union. Finally, I rec-
ommend the Employer be directed to post appropriate notices
directed to its employees and the Union post appropriate no-
tices directed to its members.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended14ORDERA. Respondent Quality Mechanical, Inc., Las Vegas, Ne-vada, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Denying employment to Billy J. Holman until and un-less he satisfies the requirements of Sheet Metal WorkersInternational Association, Local 88, AFL±CIO for restorationto good standing membership.(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of their rights
under Section 7 of the National Labor Relations Act, includ-
ing the right to refrain from joining, assisting, or supporting
Local 88.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Billy J. Holman reinstatement to the job he heldimmediately prior to the discriminatory denial of his employ-
ment and restore to him all seniority and other rights, privi-
leges, and benefits he enjoyed prior to the discrimination
practiced against him.(b) Make Billy J. Holman whole jointly and severally withLocal 88 for losses he suffered by virtue of the discrimina-
tion practiced against him, in the manner set out in the rem-
edy section of this decision.(c) Advise Billy J. Holman, in writing, that he will be em-ployed without regard to whether he maintains good standing
membership in Local 88.(d) Preserve and, on request, make available to the Boardor its agents, for examination and copying, all payroll
records, social security payment records, timecards, personnel
records, reports and all and any other records necessary to
determine what payments will make Billy J. Holman whole
for the discrimination practiced against him.(e) Post at its facilities at Las Vegas, Nevada, copies ofthe attached notice marked ``Appendix A.''15Copies of thenotice, on forms provided by the Regional Director for Re-
gion 28, shall be signed by an authorized representative of
Quality Mechanical, Inc., posted immediately after their re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken to ensure
the notices are not altered, defaced, or covered by any other
material.(f) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
been taken to comply.B. Respondent Sheet Metal Workers International Associa-tion, Local 88 AFL±CIO, its officers, agents, and representa-
tives, shall1. Cease and desist from
(a) Causing Quality Mechanical, Inc. to deny employmentto Billy J. Holman until and unless he meets Local 88's re-
quirements for restoration to good standing membership.(b) In any like or related manner restraining or coercingemployees in the exercise of their rights under Section 7 of
the Act, including the right to refrain from joining, assisting,
or supporting Local 88.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Make Billy J. Holman whole, jointly and severally,with Quality Mechanical, Inc., for losses he suffered by vir-
tue of the discrimination practiced against him, in the manner
set out in the remedy section of this decision. 68DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
16See fn. 15.(b) Advise Quality Mechanical, Inc. and Billy J. Holman,in writing, Local 88 has no objection to the employment of
Billy J. Holman, whether he maintains good standing mem-
bership in Local 88.(c) Post at its facilities at Las Vegas, Nevada, copies ofthe attached notice marked ``Appendix B.'' 16Copies of thenotice, on forms provided by the Regional Director for Re-
gion 28, shall be signed by an authorized representative of
Local 88, posted immediately upon receipt and maintained
for 60 consecutive days in conspicuous places including all
places where notices to members are customarily posted.
Reasonable steps shall be taken to ensure the notices are not
altered, defaced, or covered by other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIX ANOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
deny employment to Billy J. Holman untiland unless he satisfies the requirements of Sheet Metal
Workers International Association, Local 88, AFL±CIO for
restoration to good standing membership.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce our employees' exercise of their rights
under Section 7 of the Act, including their right to refrain
from joining, assisting or supporting Local 88.WEWILL
reinstate Billy J. Holman to the job he held priorto our discriminatory denial of his employment with all se-niority and other rights, benefits, and privileges restored.WEWILL
make Billy J. Holman whole, jointly and sever-ally, with Local 88 for any losses he suffered due to our un-
lawful discrimination against him.WEWILL
advise Billy J. Holman, in writing, that we willemploy him whether or not he maintains good standing
membership in Local 88.QUALITYMECHANICAL, INC.APPENDIX BNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
cause Quality Mechanical, Inc. to deny em-ployment to Billy J. Holman until and unless he satisfies our
requirements for his restoration to good standing member-
ship.WEWILLNOT
in any like or related manner restrain or co-erce employees in the exercise of their rights under Section
7 of the National Labor Relations Act, including their right
to refrain from joining, assisting, or supporting Local 88.WEWILL
make Billy J. Holman whole, jointly and sever-ally, with Quality Mechanical, Inc., for losses he suffered by
virtue of our causing Quality Mechanical, Inc. to deny him
employment until and unless he satisfied our requirements
for his restoration to good standing membership.WEWILL
advise Quality Mechanical, Inc. and Billy J. Hol-man, in writing, we have no objection to the employment of
Billy J. Holman, whether he maintains good standing mem-
bership in Local 88.SHEETMETALWORKERSINTERNATIONALAS-SOCIATION, LOCAL88, AFL±CIO